LAW OFFICES THOMPSON, WELCH, SOROKO & GILBERT LLP CORTE MADERA, CA94925 (415)927-5200 FACSIMILE (415) 927-5210 email: rsoroko@TWSGLAW.com SAN FRANCISCO OFFICE (415) 262-1200 December 3, 2010 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: BioTime, Inc. Amendment No.2 to Registration Statement on Form S-3 File No. 333-167822 Ladies/Gentlemen: Enclosed for filing by the above-referenced company is Amendment No. 2 to Registration Statement on Form S-3.This amendment includes revisions made to update information in the Registration Statement.A copy of the amendment, redlined to show changes, is also being provided for your reference. A request for acceleration of the effective date of the Registration Statement has been submitted by BioTime with this amendment. Please direct all correspondence and communications with respect to this registration statement to the undersigned. Very truly yours, /s/ Richard S. Soroko Richard S. Soroko
